DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2019/0067451) (hereafter Ching), in view of Kim et al. (US 2018/0254338) (hereafter Kim).
Regarding claim 13, Ching discloses a set of transistor devices, comprising: 
at set of four fins (114 and 116 in Fig. 1B, paragraph 0027) formed on a surface of a semiconductor substrate 102 (Fig. 1B, paragraph 0026), wherein there is a gap (P2 in Fig. 1B, paragraph 0056) between each adjacent pair of fins (114 and 116 in Fig. 1B) that is a different size from the gap (P1 in Fig. 1B, paragraph 0028) between each of the other adjacent pairs of fins in the set of four fins; 
a spacer (element number is not shown in Fig. 1B but see 126 in Fig. 1A and paragraph 0049) having a thickness on the surface of the semiconductor substrate 102 (Fig. 1B) between each adjacent pair of fins in the set of four fins (114 and 116 in Fig. 1B); and 
a gate structure 110 (Fig. 1B, paragraph 0049) disposed across the fins (114 and 116 in Fig. 1B) and over the horizontal spacers (element number is not shown in Fig. 1B but see 126 in Fig. 1A) to form the set of transistor devices.  
Regarding the limitation, “at least one of the gaps has a size that is at least 20% larger than a size of at least one other gap”, Ching does not explicitly disclose the above limitation. However, Ching discloses at least one of the gaps (P2 in Fig. 1B, paragraph 0056, wherein “range from about 24 nm to about 34 nm”) and at least one other gap (P1 in Fig. 1B, paragraph 0028, wherein “ranging from about 18 nm to about 24 nm”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching to include at least one of the gaps has a size that is at least 20% larger than a size of at least one other gap, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding the limitation, “the uniformly deposited spacer material has a thickness in each of the gaps that within 5% of a thickness in each of the other gaps between adjacent fins in the set of four fins”, Ching does not explicitly disclose the above limitation. However, Ching discloses spacer material (element number is not shown in Fig. 1B but see 126 in Fig. 1A and paragraph 0049) has a thickness (see paragraph 0049) in a range from about 3 nm to 10 nm or from about 10 nm to about 30 nm; and at least one other gap (P1 in Fig. 1B, paragraph 0028, wherein “ranging from about 18 nm to about 24 nm”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching to include the spacer material has a thickness in each of the gaps that within 5% of a thickness in each of the other gaps between adjacent fins in the set of four fins, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Ching does not disclose the uniformly deposited spacer material. 
Kim discloses the uniformly deposited spacer material 165 (Fig. 4, paragraph 0084, wherein “uniform thickness”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching to form the uniformly deposited spacer material, as taught by Kim, since the etch stop layer 165 (Kim, Fig. 4, paragraph 0084) with a uniform thickness covers and protects the source/drain regions 110 (Kim, Fig. 4, paragraph 0084).
Regarding claim 14, Ching in view of Kim discloses the set of transistor devices as recited in claim 13, however Ching does not explicitly disclose the each of the fins (114 and 116 in Fig. 1B) has a height (H2 in Fig. 1B, paragraph 0028, wherein “range from about 50 nm to about 60 nm”) in a range of between about 50 nanometers (nm) and about 70 nm.  
Regarding the limitation, “the each of the fins has a height in a range of between about 50 nanometers (nm) and about 70 nm”, Ching discloses the each of the fins (114 and 116 in Fig. 1B) has a height (see paragraph 0028) in a range of between about 50 nm to about 60 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching to include the each of the fins has a height in a range of between about 50 nanometers (nm) and about 70 nm, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 16, Ching in view of Kim discloses the set of transistor devices as recited in claim 14, however Ching does not explicitly disclose a flat area adjacent to one of the set of four fins, wherein the flat area has a width at least 5 times larger than the height of the fins. 
Regarding the limitation, “a flat area adjacent to one of the set of four fins, wherein the flat area has a width at least 5 times larger than the height of the fins”,  Ching discloses a flat area (element number is not shown in Fig. 1B but see 136 in Fig. 1A, paragraph 0053) adjacent to one of the set of four fins (114 and 116 in Fig. 1B), wherein the flat area (element number is not shown in Fig. 1B but see 136 in Fig. 1A) has a width (see paragraph 0053) in a range from about 400 nm to about 600 nm and the height (H2 in Fig. 1B, paragraph 0028) of the fins in a range from about 50 nm to about 60 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching to form  a flat area adjacent to one of the set of four fins, wherein the flat area has a width at least 5 times larger than the height of the fins, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 17, Ching in view of Kim discloses the set of transistor devices as recited in claim 16, however Ching does not explicitly disclose the gap sizes are in a range of about 20 nm to about 100 nm.  
Regarding the limitation, “the gap sizes are in a range of about 20 nm to about 100 nm”, Ching discloses the gap sizes (P2 in Fig. 1B, paragraph 0056) are in a range of about 24 nm to about 34 nm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ching to form the gap sizes are in a range of about 20 nm to about 100 nm, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 18, Ching further discloses the set of transistor devices as recited in claim 17, wherein the spacer material (element number is not shown in Fig. 1B but see 126 in Fig. 1A and paragraph 0049, wherein “silicon oxide”) is selected from the group consisting of silicon oxide, silicon nitride, a doped oxide and a doped nitride.

Allowable Subject Matter
1. 	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 15 would be allowable because a closest prior art, Ching et al. (US 2019/0067451), discloses at set of four fins (114 and 116 in Fig. 1B, paragraph 0027) formed on a surface of a semiconductor substrate 102 (Fig. 1B, paragraph 0026); and a spacer (element number is not shown in Fig. 1B but see 126 in Fig. 1A and paragraph 0049) but fails to disclose the thickness of the spacer has a uniformity that avoids a threshold voltage shift by more than about 20mV between adjacent transistor devices formed by the set of fins, and avoids an increase in device On-resistance by more than about 5% between adjacent transistor devices formed by the set of fins. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a set of transistor devices, comprising: the thickness of the spacer has a uniformity that avoids a threshold voltage shift by more than about 20mV between adjacent transistor devices formed by the set of fins, and avoids an increase in device On-resistance by more than about 5% between adjacent transistor devices formed by the set of fins in combination with other elements of the base claims 14 and 13. 

Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Ching et al. (US 2019/0067451), discloses fins (114 and 116 in Fig. 1B, paragraph 0027) formed on a surface (top surface of 102 in Fig. 1B) of a substrate 102 (Fig. 1B, paragraph 0026); gaps (P1 and P2 in Fig. 1B, paragraph 0056) disposed between each fin (114 and 116 in Fig. 1B); and horizontal spacers (element number is not shown in Fig. 1B but see 126 in Fig. 1A and paragraph 0049) disposed on the surface of the substrate 102 (Fig. 1B) but fails to disclose horizontal spacers disposed on the surface of the substrate in each of the gaps and in a flat area such that the horizontal spacers are of such uniformity in thickness in each of the gaps as to prevent transistor threshold voltage shift by more than about 20mV and transistor On-resistance increase by more than about 5%. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: horizontal spacers disposed on the surface of the substrate in each of the gaps and in a flat area such that the horizontal spacers are of such uniformity in thickness in each of the gaps as to prevent transistor threshold voltage shift by more than about 20mV and transistor On-resistance increase by more than about 5% in combination with other elements of claim 1.
In addition, a closest prior art, Ching et al. (US 2019/0067451), discloses at set of fins (114 and 116 in Fig. 1B, paragraph 0027) formed on a surface of a semiconductor substrate 102 (Fig. 1B, paragraph 0026); and a spacer (element number is not shown in Fig. 1B but see 126 in Fig. 1A and paragraph 0049) but fails to disclose the thickness of the spacer has a uniformity that avoids a threshold voltage shift by more than about 20mV between adjacent transistor devices formed by the set of fins, and avoids an increase in device On-resistance by more than about 5% between adjacent transistor devices formed by the set of fins. Additionally, the prior art does not teach or suggest a set of transistor devices, comprising: the thickness of the spacer has a uniformity that avoids a threshold voltage shift by more than about 20mV between adjacent transistor devices formed by the set of fins, and avoids an increase in device On-resistance by more than about 5% between adjacent transistor devices formed by the set of fins in combination with other elements of claim 7.

A closest prior art, Ching et al. (US 2019/0067451), discloses a semiconductor device, comprising: fins (114 and 116 in Fig. 1B, paragraph 0027) formed on a surface (top surface of 102 in Fig. 1B) of a substrate 102 (Fig. 1B, paragraph 0026), the fins (114 and 116 in Fig. 1B) having sidewalls perpendicular to the surface (top surface of 102 in Fig. 1B); gaps (P1 and P2 in Fig. 1B, paragraph 0056) disposed between each fin (114 and 116 in Fig. 1B), the gaps (P1 and P2 in Fig. 1B) having variable sizes corresponding to areas on the surface of the substrate 102 (Fig. 1B) outside of the fins (114 and 116 in Fig. 1B); horizontal spacers (element number is not shown in Fig. 1B but see 126 in Fig. 1A and paragraph 0049) disposed on the surface of the substrate 102 (Fig. 1B); and a gate structure 110 (Fig. 1B, paragraph 0049)  disposed across the fins (114 and 116 in Fig. 1B)  and over the horizontal spacers (element number is not shown in Fig. 1B but see 126 in Fig. 1A)  to form transistors but fails to teach horizontal spacers disposed on the surface of the substrate in each of the gaps and in a flat area such that the horizontal spacers are of such uniformity in thickness in each of the gaps as to prevent transistor threshold voltage shift by more than about 20mV and transistor On-resistance increase by more than about 5% as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-6 depend on claim 1.
In addition, a closest prior art, Ching et al. (US 2019/0067451), discloses a set of transistor devices, comprising: at set of fins (114 and 116 in Fig. 1B, paragraph 0027) formed on a surface of a semiconductor substrate 102 (Fig. 1B, paragraph 0026), wherein a gap (P2 in Fig. 1B, paragraph 0056) between a first adjacent pair of fins is a different size from a second gap (P1 in Fig. 1B, paragraph 0028) between a second adjacent pair of fins in the set of fins; a spacer (element number is not shown in Fig. 1B but see 126 in Fig. 1A and paragraph 0049) having a thickness on the surface of the semiconductor substrate 102 (Fig. 1B) between each adjacent pair of fins in the set of fins (114 and 116 in Fig. 1B); and a gate structure 110 (Fig. 1B, paragraph 0049) disposed across the fins (114 and 116 in Fig. 1B) and over the horizontal spacers (element number is not shown in Fig. 1B but see 126 in Fig. 1A) to form the set of transistor devices but fails to teach the thickness of the spacer has a uniformity that avoids a threshold voltage shift by more than about 20mV between adjacent transistor devices formed by the set of fins, and avoids an increase in device On-resistance by more than about 5% between adjacent transistor devices formed by the set of fins as the context of claim 7. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 8-12 depend on claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813